EXHIBIT 10.15

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT to the Employment Agreement (the “Employment Agreement”)
dated as of June 12, 2000 between Tommy Hilfiger U.S.A., Inc. (the “Company”)
and Joel H. Newman (“Executive”) is dated as of May 7, 2003.

 

WHEREAS, the Company and Executive have agreed to modify the Employment
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, the parties hereto
agree as follows:

 

1. Section 1 of the Employment Agreement is hereby amended to read in its
entirety as follows:

 

Term. The employment of Executive under this Agreement shall commence on June
12, 2000 and shall continue through March 31, 2004 (the “Term”), subject to the
terms and provisions of this Agreement. The Term shall be automatically renewed
from year to year unless either party shall give the other written notice at
least ninety (90) days prior to the end of the then-current term of its
intention that the then-current term is not to renew.

 

2. The first two sentences of Section 5(b) of the Employment Agreement are
hereby deleted and replaced with the following provisions:

 

(i) Other Terminations. This Section 5(b)(i) shall apply if (x) Executive’s
employment under this Agreement terminates because the Company or Executive
elects not to renew this Agreement (a “Nonrenewal”), or (y) Executive’s
employment under this Agreement is terminated by the Company other than under
Section 4(a)(i) or 4(b), or by Executive for Good Reason (a “Qualifying
Termination”). In such event, except as provided below in Sections 5(b)(ii) and
subject to Section 5(b)(vi), the sole obligations of the Company to Executive
shall be: (A) to make the payments described in clauses (i) and (ii) of Section
5(a); (B) to pay Executive the Bonus Amounts (as defined below); (C) to continue
to pay Executive’s Base Salary at the annual rate in effect immediately before
the termination (disregarding any decrease in the Base Salary in breach of this
Agreement), in substantially equal semi-monthly installments, for the Severance
Period (as defined below); provided, that the amount payable under this clause
(C) shall be subject to offset by any compensation Executive receives from other
employment or self-employment (the “Offset”); and (D) to provide Executive with
Company-sponsored long-term disability coverage for the shorter of the Severance
Period or the period until Executive becomes eligible for similar coverage from
a subsequent employer.

 

(ii) Certain Terminations. In the event of a Qualifying Termination that occurs
during 2003, subject to Section 5(b)(vi), in addition to the com-



--------------------------------------------------------------------------------

pensation and benefits required by Section 5(b)(i), Executive shall receive a
full year of credited service for the calendar year 2003 for purposes of the
Company’s Supplemental Executive Retirement Plan or any successor thereto. In
addition, in the event of a Qualifying Termination that occurs within two years
after a Change of Control (as defined below), the Offset shall not apply.

 

(iii) Change of Control. “Change of Control” shall mean the first to occur of:

 

(A) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either A(x)
the then outstanding ordinary shares of common stock of the Company (the
“Outstanding Company Ordinary Shares”) or B(y) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this Section 5(b)(iii)(A), the following
acquisitions shall not constitute a Change of Control: (I) any acquisition
directly from the Company; (II) any acquisition by the Company, (III) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company; or (IV) any
acquisition by any entity pursuant to a transaction which complies with clauses
(I), (II) and (III) of subsection (C) of this Section 5(b)(iii); or

 

(B) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on be-half of a Person other than the Board; or

 

(C) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and or any
of its subsidiaries, or a sale or other disposition of all or substantially all
of the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination, (I)
all or substantially all of the individuals and en-

 

2



--------------------------------------------------------------------------------

tities that were the beneficial owners of the Outstanding Company Ordinary
Shares and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, an entity that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Ordinary Shares and Outstanding Company Voting
Securities, as the case may be, (II) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then out-standing voting securities of such corporation except to the extent
that such ownership existed prior to the Business Combination and (III) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

(D) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

(iv) “Bonus Amounts” shall mean (A) any unpaid Annual Cash Incentive Bonus for
the most recent fiscal year that ends on or before the date of termination to
which Executive is entitled under Section 3(b)(ii); plus (B) in the case of a
Qualifying Termination before March 31, 2004, $634,000 (representing the minimum
amount of the Annual Cash Incentive Bonus for the fiscal year ended March 31,
2004); plus (C) in the case of a Qualifying Termination before March 31, 2004,
the amount of any Annual Cash Incentive Bonus (if any) in excess of $634,000
that Executive actually earns based on performance for the entire fiscal year
ended March 31, 2004; plus (D) if such date of termination is after March 31,
2004 and does not occur on the last day of a fiscal year of the Company, a
pro-rata portion of the Annual Cash Incentive Bonus (if any) that otherwise
would have been payable to Executive in respect of the fiscal year in which the
date of termination occurs. The Bonus Amounts described in clause (A) and clause
(B) shall be payable within 30 days after the date of termination, and the Bonus
Amounts described in clause (C) and clause (D) shall be payable at the time
referred to in Section 3(b) above.

 

3



--------------------------------------------------------------------------------

(v) “Severance Period” shall mean (A) in the case of a Nonrenewal or a
Qualifying Termination before March 31, 2004, the period from the date of
termination through March 31, 2005, and (B) otherwise, the period from the date
of termination through the first anniversary of the last day of the renewal term
in effect immediately before the date of termination.

 

3. The remainder of Section 5(b) is hereby labeled as subsection (vi). The
references therein to “the separation payments referred to in this Section 5(b)”
shall be deemed to refer to the separation payments and benefits referred to in
clauses (C) and (D) of the second sentence of Section 5(b)(i) and Section
5(b)(ii) above and the Bonus Amounts described in clauses (B), (C) and (D), if
applicable, of Section 5(b)(iv) above. The last sentence thereof is hereby
amended to read in its entirety as follows:

 

Executive also agrees to notify the Company’s Senior Vice President of Human
Resources promptly upon his obtaining other employment or commencing
self-employment during the Severance Period and to provide the Company with
sufficient information regarding his compensation and benefits therefrom to
determine the Offset (if applicable) and whether Executive remains entitled to
receive long-term disability benefits from the Company.

 

4. Section 6(b) of the Employment Agreement is hereby amended by adding the
following sentence at the end thereof:

 

Notwithstanding the foregoing, this Section 6(b) shall terminate, and shall have
no further force or effect, from and after the termination of Executive’s
employment with the Company for any reason within two years following a Change
of Control.

 

5. The Employment Agreement is in all other respects ratified and confirmed
without amendment.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first written above.

 

TOMMY HILFIGER U.S.A., INC.

By:

 

/s/    JOEL J. HOROWITZ

--------------------------------------------------------------------------------

   

Joel J. Horowitz

Chairman and Chief Executive Officer

/s/    JOEL H. NEWMAN

--------------------------------------------------------------------------------

Joel H. Newman

 

4